                                                                 us            office
UNITED STATES DISTRICT COURT                                                       E.D.N.y.
EASTERN DISTRICT OF NEW YORK                                     ★ FEB         20W ^
                                               —   X

THERESA JOHNSON,
                                                                BROOKLYN OFFICE
                                  Plaintiff,
                                                       MEMORANDUM
                                                       DECISION AND ORDER
                    - against -
                                                       18-CV-00927(AMD)
NANCY A. BERRYHILL,Acting
Commissioner of Social Security,
                              Defendant.
                                                   X

ANN M.DONNELLY,United States District Judge:

        The plaintiff, Theresa Johnson, brings this action appealing the Commissioner of Social

Security's decision that she is not disabled for purposes ofreceiving Supplemental Security

Income("SSI") payments under Title XVI ofthe Social Security Act For the reasons that

follow, I grant the plaintiffs motion for judgment on the pleadings, deny the Commissioner's

cross-motion, and remand the case for further proceedings.

                                               BACKGROUND


        On August 11, 2014,the plaintiff applied for SSI with an onset date ofNovember 30,

2013(Tr. 239-44), alleging disability because of depression, anxiety, bipolar disorder, anemia,

and high blood pressure.(Tr. 152, 260.) On November 1, 2016, Administrative Law Judge

("ALJ")David Tobias held a hearing, at which the plaintiff and a vocational expert testified.(Tr.

117.)In a January 13, 2017 decision, the ALJ found that the plaintiff had severe impairments of

dysthymic disorder, depressive disorder, and bipolar disorder, but that she was not disabled

because her impairments—individually, or in combination—were not severe enough to meet or

medically equal the criteria listed in the Social Security regulations.(Tr. 166-70, 176.)The ALJ

determined that the plaintiff had the residual functional capacity("RFC")to perform a full range


                                                   1
of work at all exertional levels, except that her work had to be "low stress," could not "involve

more than occasional, superficial interaction[s] with coworkers or the public," or require her "to

carry out complex tasks or instructions."(Tr, 170-71.) ALJ Tobias concluded that the plaintiff

could not return to her priorjobs as a child monitor and grounds keeper, but that she could

perform other jobs that existed in the national economy.(Tr. 175-76.)

        On December 11,2017,the Appeals Council denied the plaintiffs request for review (Tr.

1-6), and the plaintiff appealed on February 12,2018.(EOF No. 1.) Both parties moved for

judgment on the pleadings.(ECF Nos. 12-1,15.)

                                           DISCUSSION


        A district court reviewing a final decision ofthe Commissioner"must determine whether

the correct legal standards were applied and whether substantial evidence supports the decision."

Butts V. Barnhart,388 F.3d 377,384(2d Cir. 2004),as amended on reh'g in part,416 F-3d 101

(2d Cir. 2005).Ifthere is substantial evidence in the record to support the Commissioner's

factual findings, they are conclusive and must be upheld.42 U.S.C. §405(g)."Substantial

evidence" means "more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Richardson v. Perales,402 U.S. 389,

401 (1971)(quoting Consolidated Edison Co. v. NLRB,305 U.S. 197,229(1938))(intemal

quotation marks omitted). A district court should remand the case when "the Commissioner has

failed to provide a full and fair hearing, to make explicit findings, or to have correctly applied the

...regulations." Manago v. Barnhart,321 F. Supp. 2d 559,568(E.D.N.Y. 2004).

       ALJ Tobias held a hearing on the plaintiffs application for benefits and reviewed the

plaintiffs medical records, including the records ofthe psychiatric treatment by Dr. Sonea

Mahboob, who concluded that the plaintiff had a marked loss in her ability to deal with stress of
work and complete a normal workweek without interruption, and would be absent from work

"more than 3 times a month."(Tr. 407-08.) The ALJ decided that the doctor's opinion was

entitled to little weight because it w£is "not supported by treatment records and [was] largely

conclusory in nature."(Tr. 173.) The plaintiff challenges that decision, and maintains that the

ALJ should have given controlling weight to Dr. Mahboob's opinion.(ECF No. 12-1 at 10). For

the reasons that follow, I remand the case for the ALJ to reconsider Dr. Mahboob's opinion and

explain his decision.

       "The 'treating physician' rule requires that the opinion ofa claimant's treating physician

be accorded 'controlling weight' if it is well supported and not inconsistent with other substantial

evidence in the record." Corporan v. Comm.'r ofSac. Sec., No. 12-CV-6704,2015 WL 321832,

at *4(S.D.N.Y. Jan. 23,2015)(citing Shaw v. Chater,221 F.3d 126, 134(2d Cir. 2000));20

C.F.R.§ 404.1527(c)(2). The reason for this rule is that the treating physician is the "most able to

provide a detailed, longitudinal picture of[the claimant's] medical inq)airment(s)and may bring

a unique perspective...that cannot be obtained from the objective medical findings alone or

from reports ofindividual examinations, such as consultative examinations." 20 C.F.R. §

416.927(c)(2); see Petrie v. Astrue,412 F. App'x 401,405(2d Cir. 2011). Application ofthe

treating physician rule is especially important in cases where the claimant's mental health is at

issue;"the longitudinal relationship between a mental health patient and her treating physician

provides the physician with a rich and nuanced understanding ofthe patient's health that cannot

be readily achieved by a single consultative examination." Bodden v. Colvin, No. 14-CV-8731,

2015 WL 8757129, at *9(S.D.N.Y. Dec. 14,2015); see Richardson v. Astrue, No.09-CV-1841,

2009 WL 4793994, at *7(S.D.N.Y. Dec. 14, 2009)("When examining psychiatric or
 psychological evidence, it is important that greater weight be given to those physicians who have

 a 'relationship' with the patient.").

         An ALJ who decides that the treating physician's opinion should not be given controlling

 weight must "comprehensively set forth his [or her] reasons for the weight assigned to a treating

 physician's opinion." Burgess v. Astrue,537 F.3d 117,129(2d Cir. 2008)(quoting Halloran v.

 Barnhart, 362 F.3d 28, 33(2d Cir. 2004)(internal quotation marks omitted); 20 C.F.R. §

404.1527(c)(2). In determining whether a treating source's opinion warrants controlling weight,

the ALJ must consider:"(1)the frequency,length, nature, and extent oftreatment;(2)the

amoimt of mediceil evidence supporting the opinion;(3)the consistency ofthe opinion with the

remaining medical evidence; and(4) whether the physician is a specialist." Selian v. Astrue, 708

F.3d 409,418(2d Cir, 2013);see Burgess^ 537 F.3d at 129,"Failure to provide'good reasons'

for not crediting" a treating physician's opinion constitutes grounds for remand,Snell v. Apfel,

111 F,3d 128,133(2d Cir, 1999)(quoting5c/zaa/ v. Apfel, 134 F,3d 496,505)(internal quotation

marks omitted); see Halloran,362 F.3d at 33("We do not hesitate to remand when the

Commissioner has not provided 'good reasons' for the weight given to a treating physicians

opinion.").

         Dr. Mahboob,a psychiatrist at the Interfaith Medical Center, saw the plaintifffor the first

time in December of2013, when the WeCare Program' referred her for "emotional

disturbances."(Tr. 406,412.)The doctor continued to treat her through the November 2016

hearing.(Jd.) At the first visit. Dr. Mahboob reported that the plaintiff was sad and depressed,

had an "irritable mood,poor appetite,[and] poor concentration," and felt "overwhelmed taking

care of'everyone;'" she "cried intermittently and said that she often use[s] crying as a way to


'WeCare is a New York City-sponsored program that serves public assistance clients who have medical or
psychological issues.

                                                      4
cope."(Tr. 412-14.)The doctor prescribed psychotherapy and Wellbutrin, an antidepressant.

(Jd.) At the September 15,2014 visit, although the plaintiff was "coping well," the doctor

prescribed Trazodone,a different antidepressant, to treat the plaintiffs "labile mood."(Tr. 374.)

On December 17, 2015, Dr. Mahboob diagnosed the plaintiff with chronic bipolar disorder, for

which she prescribed a new antipsychotic drug, and continued her on antidepressants.(Tr.431-

32.) Dr. Mahboob confirmed this diagnosis on May 11, 2016, and renewed the plaintiffs

prescriptions.(Tr. 441.) The doctor noted that the plaintiff"reports to be coping well with [her]

daily ...regimen," but that her memory had "slowed."{Id.)

       On July 15,2016, Dr. Mahboob submitted a medical source statement in which she noted

that the plaintiff suffered from "mood disturbance,""emotional lability," "paranoia or

inappropriate suspiciousness," and "social withdrawal or isolation."(Tr.406.)In Dr. Mahboob's

opinion,the plaintiff would be absent from work "more than 3 times a month" because ofthese

impairments.(Tr.407.)The plaintiff had a marked loss in her ability to "maintain attention and

concentration for extended periods,""maintain regular attendance and be punctual,""sustain an

ordinary routine without special supervision,""deal with stress ofsemi-skilled and skilled

work,""complete a normal workday or workweek without interruptions from psychologically

based symptoms," and "perform at a consistent pace without an unreasonable number and length

ofrest periods."(Tr. 408.)The plaintiff would have moderate difficulties "maintaining social

functioning," and frequent "deficiencies ofconcentration, persistence or pace resulting in failure

to complete tasks in a timely manner," as well as repeated "episodes of deterioration or

decompensation in work."(Tr. 409-10.)

       The ALJ assigned little weight to Dr. Mahboob's medical source statement, concluding

that it was "not supported by treatment records and [was] largely conclusory in nature."(Tr.
173.) ALJ Tobias also found that Dr. Mahboob's opinion was inconsistent with "recent mental

status examinations [that] showed that the claimant was well related and cooperative" {id.)\ he

did not identify the examinations to which he was referring. Nor did he explain why the

plaintiff's seeming cooperation at her examination was inconsistent with the inability to maintain

a regular work schedule.(Tr. 408.) The ALJ cited Dr. Mahboob's observation that "the

claimant's memory was normal and her thought content was logical" as inconsistent with her

ultimate diagnosis, but did not explain why.(Tr. 173.)

       Moreover, substantial evidence in the record—^including the conclusions of other

professionals—^supports Dr. Mahboob's opinion. See 20 C.F.R. § 404.1527(c)(2); Tanner v.

Colvin, No. lO-CV-1308,2014 WL 2215762, at *5(N.D.N.Y. May 28,2014). In August of

2014, psychiatrist Dr. Richard Storch saw the plaintiff, and noted that she was "tearful

throughout the visit" and seemed to be "conflicted and tense with a sad mood and affect;"she

was"unkempt" and was not eating or sleeping much,(Tr, 372,) According to notes taken during

another examination,the plaintiffs depression and anxiety affected her physical condition,and

"emotiond factors contribute[d] to the severity of[her] symptoms and functional limitation,"

(Tr. 343-44.)The plaintiff was "incapable of performing even 'low stress' work," and could sit,

stand, or walk for less than two hours in an eight hour workday (Tr. 344,346); the plaintiff

would be "off-task" 25% or more of a typical workday, when her symptoms were "likely [to] be

severe enough to interfere with attention and concentration needed to perform even simple work

tasks"(Tr. 346).

       Ms. Lawford Smith,the plaintiffs treating social worker,saw her weekly beginning in

December of2013; her observations—^made two years before Dr. Mahboob's medical source

statement—^are similar to Dr. Mahboob's. In Ms, Smith's view,the plaintiff was "overwhelmed,"
and her symptoms included "frequent crying," a "depressed mood,irritable feelings,[and] poor

concentration;" the plaintiff also had "difficulty thinking or concentrating,""persistent

disturbances of mood or affect," and "emotional withdrawal or isolation."(Tr. 337-38.)The

plaintiff was "seriously limited"^ in the following areas:(1)her ability to maintain regular

attendance and an ordinary routine;(2)work in coordination or proximity to others;(3)complete

a normal workday or week without interruptions;(4)perform at a consistent pace;(5)get along

with co-workers or peers;(6)respond appropriately to changes in a routine work setting;(7)deal

with normal work stress;(8)understand,remember and carry out detailed instructions; and(9)

deal with stress of semiskilled or skilled work.(Tr. 339-40.) Moreover,the plaintifffound

numerous work demands stressful, including "working on a schedule,""completing tasks," and

working a full day.(Tr. 341—42.)Ms. Smith believed that the plaintiff would,on average, be

absent from work"more than four days a month," and would "not be able to function in a

standard work environment."(Tr. 341.) In short, Ms.Smith and Dr. Mahboob came to similar

conclusions about the plaintiffs ability to work on a regular and continuing basis.^(Tr. 337-42,

405-10.) Accordingly, remand is required.

         The plaintiff also objects to the ALJ's evaluation ofDr. John Miller, a consulting

psychiatrist who examined the plaintiff only once, and concluded that she had no limitations to




^ "Seriously limited" is a "noticeable difficulty (e.g., distracted from job activity) from 11 to 20 percent ofthe work
day or work week."(Tr. 339.)

^ ALJ Tobias accorded "less weight" to Ms. Smith's opinion because she was "not an acceptable medical source,"
and because her opinion was "inconsistent" with the record.(Tr. 172.) On remand,the ALJ should reevaluate his
conclusions about Ms. Smith's opinion. 20 C.F.R.§ 404.1513;see SSR 06-03p(non-medical sources work closely
with the claimants and "have personal knowledge and expertise to makejudgments about their impairment(s),
activities, and level offunctioning over a period oftime."). A social worker's opinion,though not of an "acceptable
medical source" under 20 C.F.R. § 404.1513(a), is "important and should be evaluated on key issues such as
impairment severity and functional effects." SSR 06-03p;see Pogozelski v. Barnhart, No.03-CV-2914,2004 WL
1146059, at *12(E.D.N.Y. May 19, 2004)(finding that"some weight should ... have been accorded to [the
therapist's] opinion based on his familiarity and treating relationship with the claimant").
maintain a regular work schedule and deal with stress; the ALJ gave greater weight to Dr.

Miller's opinion than Dr. Mahboob's opinion. According to Dr. Miller, the plaintiff complained

of"recurring depressive episodes ...,crying spells, feelings of hopelessness, irritability, and

social withdrawal."(Tr. 400.) Dr. Miller observed that the plaintiff had "excessive apprehension

and worry,""no friends," and "difficulty relating with others and coping with stress."(Tr.401-

02.) Nevertheless, Dr. Miller found that the plaintiff had "no limitation in her ability to...relate

adequately with others and deal appropriately with stress,""to follow and understand simple

directions and instructions, perform simple tasks independently, maintain attention and

concentration, maintain a regular schedule,learn new tasks, perform complex tasks

independently,[and] make ^propriate decisions."(Tr. 402.)ALJ Tobias accorded some weight

to Dr. Miller's opinion, but did not explain why,other than to say that Dr. Miller's opinion was

"based on a complete mental examination."(Tr. 173). That explanation is not enough to justify

the decision to afford greater weight to a consultative examiner's opinion.See Floyd v. Calvin,

No. 13-CV-4963,2015 WL 2091871,at *8(E.D.N.Y. May 5,2015)(The AU did not

adequately explain why he accorded significant weight to the opinion ofa non-treating

physician, who examined the plaintiff once.). A complete explanation is particularly important in

these circumstances, since Dr. Miller's ultimate conclusion is not entirely consistent Avith his

descriptions ofthe plaintiffs condition.

       On remand,the ALJ should reconsider his assessment of Dr. Mahboob's and Dr. Miller's

opinions. If he finds that Dr. Mahboob's opinion is not entitled to controlling weight, he should

set forth the reasoning behind that decision. After weighing the medical source opinions,the ALJ

should reconsider the plaintiffs RFC in light of all ofthe relevant medical and other evidence in

the record.
                                       CONCLUSION


       Accordingly,the plaintiffs motion for judgment on the pleadings is granted, the

Commissioner's cross-motion is denied, and the case is remanded for further proceedings

consistent with this opinion.




SO ORDERED.

                                                    s/Ann M. Donnelly
                                                   Ann"^. Donnelly
                                                   United States District Judge


Dated: Brooklyn, New York
       February 26, 2019
